CLEMENS, Judge.
Garnishment proceeding against respondent Southwestern Bell Telephone Company to enforce plaintiff’s previously rendered $2,300 alimony and child-support judgment against defendant. The validity of the underlying judgment is unchallenged. Before answering plaintiff’s specific trial court interrogatories, the garnishee moved to dismiss on grounds defendant’s wages were payable in Texas, whose law forbids garnishment of wages. The trial court dismissed the garnishment and plaintiff appeals. We reverse and remand.
Section 452.140, RSMo 1969, V.A. M.S. permits no exemptions from garnishments to enforce Missouri alimony and child-support judgments. Southwestern Bell is a Missouri corporation. It is indebted to defendant, who could sue it here for his wages, wherever earned. Plaintiff is therefore entitled to enforce her judgment here by garnishment against defendant’s debtor. Section 525.040, RSMo 1969.
The garnishee contends, without supporting authority, if it is compelled to pay defendant’s wages to plaintiff it would still be indebted to defendant because Texas law prohibits garnishment of wages. Not so. States must accord full faith and credit to valid judgments of sister states. Article 4, § 1, U.S. Constitution. In Baumgardner v. Southern Pacific Railway Co., 177 S.W.2d 317 (Tex.Civ.App.1943) Texas accorded full faith and credit to a valid Arizona judgment and held a Texas employee’s wages could be garnished despite Texas’ contrary policy. More recently, in Shaps v. Union Commerce Bank, 476 S.W.2d 466 (Tex.Civ.App.1972), Texas accorded full faith and credit to a valid foreign judgment despite Texas’ prohibition of cog-novit clauses in contracts.
The trial court erred in dismissing plaintiff’s garnishment. The judgment is reversed and the cause is remanded for further proceedings.
DOWD, C. J., and WEIER and REND-LEN, JJ., concur..